IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SYLVESTER RILES,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-3132

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 16, 2015.

An appeal from the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Jeffrey E. Lewis, General Counsel, and Michael J. Titus, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.